Citation Nr: 1010955	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  07-15 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim for entitlement to service 
connection for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The Veteran served on active duty from July 1969 to February 
1971.  He died in July 1995.  Appellant is his widow.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of May 2006 from the Regional Office 
(RO) of the Department of Veterans Affairs (VA), in Newark, 
New Jersey, which determined that new and material evidence 
had not been submitted to reopen a previously denied claim 
for service connection for the cause of the Veteran's death.

The Board remanded this matter in October 2008 and again in 
March 2009 to address due process matters and allow for 
further evidentiary development.  Such has been completed and 
this matter is returned to the Board for further 
consideration.


FINDINGS OF FACT

1.  An April 1996 rating decision denied the Appellant's 
claim for service connection for cause of the Veteran's 
death.  She was provided notification of the rating decision 
and of her appellate rights in May 1996.  She filed a notice 
of disagreement (NOD) in July 1996 but did not perfect an 
appeal after receipt of the statement of the case (SOC) in 
August 1996.

2.  New evidence received since the April 1996 rating 
decision does not relate to an unestablished fact necessary 
to substantiate the claim.




CONCLUSIONS OF LAW

1.  The April 1996 rating decision denying service connection 
for cause of the Veteran's death is final. 38 U.S.C.A. § 7105 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 20.302, 20.1103 
(2009).

2.  New and material evidence has not been received since the 
April 1996 rating decision, and the claim for service 
connection for cause of the Veteran's death is not reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). Proper notice from VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  For claims pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In the present case, the Appellant's claim to reopen was 
received in October 2005. Prior to adjudication of this 
matter in May 2006, the RO sent a letter addressing the 
generic criteria for Death and Indemnity Compensation (DIC) 
claims in January 2006. 

The Appellant was provided initial notice of the provisions 
of the duty to assist as pertaining to entitlement to service 
connection for cause of the Veteran's death, which included 
notice of the requirements to prevail on these types of 
claims and of his and VA's respective duties.  The duty to 
assist letter notified the Appellant that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency.  She was advised that it was her responsibility to 
either send medical treatment records from the Veteran's 
private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for her. The Appellant was also asked to advise VA if 
there were any other information or evidence she considered 
relevant so that VA could help by getting that evidence.  
Additional notice was sent in November 2008 and in May 2009.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  This 
notice was provided in the May 2009 letter.

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection. See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the 
notice letter provided to the Appellant in May 2009 included 
the criteria for reopening a previously denied claim, the 
criteria for establishing service connection, and information 
concerning why the claim was previously denied for each 
issue.  Consequently, the Board finds that adequate notice 
has been provided, as the Appellant was informed about what 
evidence is necessary to substantiate the element(s) required 
to establish service connection for cause of the Veteran's 
death that were found insufficient in the previous denial.

Although the notice letter in compliance with Kent, supra was 
not sent before the initial AOJ decision in this matter, the 
Board finds that this error was not prejudicial to the 
appellant because the actions taken by VA after providing the 
notice have essentially cured the error in the timing of 
notice.  Not only has the Appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of this claim and given ample time to respond, but 
the AOJ also readjudicated the case by way of a supplemental 
statement of the case issued on August 2009 after the notice 
was provided.  For these reasons, it is not prejudicial to 
the Appellant for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
treatment records were previously obtained and associated 
with the claims folder. Furthermore private medical records 
were obtained and associated with the claims folder.  The 
Appellant did not indicate VA treatment or Social Security 
records existed for the Veteran.  The matter was remanded in 
October 2008 and March 2009, in part to afford the Appellant 
opportunity to provide authorization for the VA to obtain a 
number of records from private physicians she had listed.  
The duty to assist letters from November 2008 and May 2009 
contained a request for her to return authorization for the 
RO to obtain records from a number of listed doctors, but she 
did not return any authorizations to obtain medical records.  
The Board reminds the Appellant that the duty to assist is 
not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Notably, the duty to 
assist by arranging for a VA examination or obtaining a 
medical opinion does not attach until a previously denied 
claim is reopened. 38 C.F.R. § 3.159(c)(4)(iii). There is no 
need for a VA examination in this instance where the records 
show no evidence sufficient to reopen the claim for cause of 
the Veteran's death.

In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 
5103A have been considered and satisfied.  Through notices of 
the RO, the Appellant has been notified and made aware of the 
evidence needed to substantiate this claim to reopen, avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim decided on appeal.  
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the claimant or to 
have any effect on the appeal. Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matter being decided, at this juncture.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II. New and Material Evidence

Prior unappealed decisions of the Board and the RO are final. 
38 U.S.C.A. §§ 7104, 7105(c) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.160(d), 20.302(a), 20.1104 (2009).  If, however, 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
Manio v. Derwinski, 1 Vet. App 145 (1991).  When determining 
whether additional evidence is new and material, VA must 
determine whether such evidence has been presented under 38 
C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted 
to agency decision makers. 38 C.F.R. § 3.156(a) (2009).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. Id.

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO. If 
the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Service connection for the cause of the Veteran's death was 
originally denied by the RO in April 1996 with notice sent in 
May 1996.  The basis for the denial was that the cause of 
death recorded as multiple organ failure secondary to 
coronary artery disease, and the evidence failed to show that 
it was related to service.  The rating decision noted the 
evidence before it included the death certificated and 
autopsy report.  The Appellant initiated an appeal and the RO 
issued an SOC in August 2006 which again restated the 
reasoning used in the April 1996 rating decision.  The SOC 
indicated that the evidence before it included the service 
treatment records, death certificate and autopsy report.  The 
Appellant did not perfect an appeal.

Among the evidence before the RO when it adjudicated this 
matter in the April 1996 rating (and August 1996 SOC) were 
the service treatment records which revealed the entrance 
examination of April 1969 showed a completely normal physical 
evaluation of the Veteran and his report of medical history 
revealed him to deny any significant medical history other 
than mumps.  The physician's summary was that he had mumps, 
usual childhood disease (UCD) with no sequela, and that the 
Veteran attested to being in good health.  The only finding 
of note was generalized acne, no sequela.  There are no other 
records besides the February 1971 separation which was 
completely normal.  

The Veteran's DD-214 also before the RO, reflects that he 
served in Vietnam, with medals that include Vietnam Service 
Medal, Vietnam Campaign Medal among others.  His military 
occupational specialty was intelligence analyst.

The Appellant filed her original claim in September 1995 
where she stated she knew the Veteran since they were 15 
years old and indicated that he had evident emotional 
problems upon his release from service including nightmares, 
flashbacks and sullenness.  She gave a history of his having 
been hospitalized for psychiatric treatment in 1980.  She 
indicated that he had physical problems over the years 
including what she claimed was a rapid cellular growth 
similar to cancer with surgeries to remove multiple organs 
including spleen, multiple lymph nodes, and partial removal 
of his liver and possibly of pancreas.  She noted he suffered 
from multiple problems with his liver, heart, skin and panic 
disorder.  She suggested that a fire at the VA in New Jersey 
destroyed some of the Veteran's medical records pertaining to 
Agent Orange exposure.  She alleged that after the Veteran's 
death it was suggested an autopsy be done because the case 
was unusual.

The Autopsy report before the RO in April 1996 (and the 
August 1996 SOC) revealed findings of pathology affecting 
multiple major organs including the cardiovascular system 
(including coronary artery disease, coronary atherosclerotic 
disease, cardiomegaly) respiratory system (status post 
pneumothorax, pulmonary hypertension, thrombosis of pulmonary 
arteries, organizing pneumonia, and pulmonary edema and 
congestion), hepatobilary system (hepatomegaly with passive 
congestion of the liver, chronic persistent hepatitis and 
cholestasis, with jaundice noted), Spleen (absent--status 
post splenectomy), genitourinary system (renal insufficiency 
by history, chronic pylenonephritis).  His past medical 
history was noted to include cardiovascular disease, anemia 
due to undefined hemolysis requiring splenectomy and bowel 
resection in 1987 with complication of myocardial infarction 
(MI) during this procedure, irritable bowel syndrome, 
Hepatitis C, alcohol consumption and exposure to Agent 
Orange.  The history leading to his death was noted to 
include hospitalization for chest pain to rule out possible 
MI.  He was noted to have undergone multiple surgical 
procedures on his cardiovascular system during his final 
hospitalization and his postoperative course was complicated 
by hepatic (liver) dysfunction from acute hepatitis with 
major component of ischemic hepatopathy and renal 
insufficiency.  His hospital course was unsatisfactory and he 
expired on July 14, 1995.  

The findings from the autopsy report were used in the 
conclusions made in the death certificate which gave the date 
of death as July 14, 1995 and immediate cause of death was 
listed as respiratory failure due to or as a consequence of 
renal failure, due to or as a consequence of liver failure, 
due to or as a consequence of systemic hypertension.  

Among the evidence submitted after the RO's adjudications in 
the April 1996 rating (and August 1996 SOC), were copies of 
the death certificate and autopsy report previously 
considered, and resubmitted in October 2005.  Also submitted 
was a statement from Appellant where she referred to evidence 
from the  Community Mental Health Center/Rutgers Medical 
School in New Jersey (CMDMJ) showing evidence that the 
Veteran suffered from PTSD and related problems.  The record 
itself from CMDNJ shows that the Veteran was treated in May 
1981 for severe emotional difficulties including phobias and 
depression present for over 10 years.  He was treated at that 
time for suicidal ideations and was diagnosed with 
dissociative reaction.  

Also submitted after the prior final adjudications in 1996 
was an April 2008 argument from the Appellant wishing to add 
Agent Orange from Vietnam as a direct or indirect cause of 
death that affected his liver.  She also submitted copies of 
documents said to have been written by the Veteran regarding 
his Vietnam experiences prior to his death.  The documents 
suggest that he was sent on a reconnaissance mission in a 
booby trapped area, and he had to shoot a Vietnamese 
individual who he thought was leading them into a trap.  The 
document also suggests other stressors including his leg 
injured by shrapnel, but he was not put in for a purple heart 
due to the nature of and outcome of the assignment.  

Based on a review of the evidence the Board finds that new 
and material evidence has not been submitted to reopen the 
previously denied claim for cause of the Veteran's death.  
The evidence now submitted suggests that the Veteran may have 
had psychiatric symptoms related to stressors he may have 
experienced in service.  However there is nothing in that 
evidence to suggest that any psychiatric symptoms resulted in 
the Veteran's death, as this is not shown in the autopsy 
report or death certificate.  

The new evidence also alleges that his death resulted (either 
directly or indirectly) from liver pathology caused from 
Agent Orange exposure.  Such exposure is conceded in this 
case where the Veteran is shown to have served in Vietnam 
during the Vietnam War.  38 C.F.R. § 3.307.

Although the RO did not previously adjudicate the cause of 
death claim in 1996 based on Agent Orange exposure, this new 
contention raised by the appellant does not serve to reopen 
this claim.  The liver pathology shown in the records is not 
shown to be a disease presumptive to Agent Orange exposure.  
See 38 C.F.R. § 3.309 (e).  The Appellant did not submit any 
medical evidence to provide a nexus between the liver 
pathology contributing to the Veteran's death and his Agent 
Orange exposure.  While the previously considered autopsy 
report did note a medical history significant for Agent 
Orange exposure, it did not contain any opinion linking any 
of the organ pathologies documented to Agent Orange exposure, 
and it was not listed as a direct or contributing cause of 
death in the death certificate which relied on this report.  

Those statements by the Appellant expressing her belief as to 
the cause of the Veteran's death  are not competent medical 
evidence in linking the pathology leading to his death with 
any incident in service, to include any possible psychiatric 
disorder caused by service, or to Agent Orange exposure.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a bare 
transcription of a lay history is not transformed into 
competent medical evidence merely because the transcriber is 
a medical professional).  Moreover, responses from the NPRC 
found no evidence of any such injury as contended by the 
Veteran to include a profile for light duty.

Additionally, without the appropriate medical training and 
expertise, the Appellant is not competent to offer a 
probative opinion on a medical matter, such as with respect 
to the etiology of a claimed disability.  See Bostain v. West 
, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992). See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").

Thus, to the extent that any of the additional evidence is 
considered new, it is not material since it does not raise a 
reasonable possibility of substantiating the Appellant's 
claim. 38 C.F.R. § 3.156.

The Board concludes that new and material evidence has not 
been submitted since the April 1996 RO decision.  Thus the 
claim for service connection for cause of the Veteran's death 
may not be reopened, and the April 1996 RO decision remains 
final


ORDER

The application to reopen the claim for service connection 
for cause of the Veteran's death is denied.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


